Mr. Justice Waterman delivered the opinion of the Court. This was an action of assumpsit brought to recover the price of a carload of lumber sold to appellants. The defense was a claim for damages for failure to ship fourteen car loads of lumber alleged to have been contracted ■ for by appellants. The court found that no such contract was proven, and in. this conclusion we agree. We do not find from an examination of the abstract that any prejudical error was committed by the court in admitting in evidence papers offered by appellee, or that any error warranting a reversal of the judgment is shown. The merits are clearly with appellee. ... - . . The judgment of the Circuit Court is affirmed.